Citation Nr: 0010404	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for back disability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1955 to 
December 1956.

This case came before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1997 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  A decision was issued by the Board in 
March 1999 that denied the appellant's appeal.  In September 
1999, the U. S. Court of Appeals for Veterans Claims (known 
as the United States Court of Veteran's Appeals prior to 
March 1, 1999) (hereinafter Court) issued an order vacating 
the Board's March 1999 decision and remanding the appeal to 
the Board for further action consistent with the Court's 
holdings in Elkins v. West, 12 Vet. App. 209 (1999) and 
Winters v. West, 12 Vet. App. 203 (1999).


FINDINGS OF FACT

1.  Service connection for a back disability was denied in a 
June 1973 Board decision.  The appellant did not appeal.

2.  The evidence submitted in support of the petition is 
cumulative of earlier evidence.


CONCLUSION OF LAW

The June 1973 Board decision denying service connection for a 
back disability is final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
3.160, 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a back disability was denied in a 
January 1957 rating decision.  That decision was not appealed 
and became final.  The issue was readdressed in April 1957 
and denied.  In June 1972 the RO determined that the evidence 
submitted by the appellant was not new and material.  In June 
1973, the Board denied service connection for a back 
disability.  

The RO reexamined the claim based on a petition to reopen and 
in June 1997, the RO found that new and material evidence 
sufficient to reopen the claim for service connection for a 
chronic back condition had not been submitted.  The appellant 
perfected an appeal as to that rating decision and in a March 
1999 decision, the Board found that new and material evidence 
sufficient to reopen the claim for service connection for a 
back disability had not been presented.  

In September 1999, the Court vacated the Board's March 1999 
decision and remanded the appeal for additional analysis and 
development as deemed appropriate consistent with the Court's 
holdings in Elkins v. West, 12 Vet. App. 209 (1999) and 
Winters v. West, 12 Vet. App. 203 (1999).

When reviewing claims to reopen previously and finally 
disallowed claims, the Board must consider the Courts 
holdings in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999); and Winters v. West, 
12 Vet. App. 203 (1999).  First, it must determine whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material.  New evidence 
means evidence not previously submitted, that which is 
neither cumulative nor redundant.  Material evidence is new 
evidence which bears directly and substantially upon the 
specific matter under consideration and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Second, if the Board determines that the evidence is new and 
material, it must reopen the claim and determine whether the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Third, if the claim is well grounded, 
the Board must determine if the duty to assist under 
38 U.S.C.A. § 5107 (b) (West 1991) has been met.  If so, the 
Board may proceed to evaluate the merits of the claim.  The 
Court noted in Winters, 12 Vet. App. at 207, that the claim 
need not be vacated or reversed if it was clear that the 
claimant would have been unsuccessful irrespective of the 
error.

In regard to the holdings in Elkins and Winters, the Board 
agrees that these cases stand for the proposition that it is 
necessary for the Board to undertake a 3-step analysis when 
considering whether to reopen a claim based on the submission 
of new and material evidence.  However, we believe that it is 
a consecutive analysis.  Only if the Board finds that new and 
material evidence has been submitted is the Board to then 
proceed to an analysis of whether the claim is well grounded.  
If reopened, only if the claim is well grounded must the 
Board proceed to a determination of whether the duty to 
assist has been met.  In the 1999 decision, the Board 
considered the application of Elkins.  The additional 
consideration under Winters does not change the outcome in 
this case.  A finding that there is no new and material 
evidence precludes consideration of whether the claim is well 
grounded and whether the duty to assist has been met.  The 
United States Court of Appeals for the Federal Circuit held 
that the Board does not have jurisdiction to consider a claim 
which was previously adjudicated unless new and material 
evidence is presented.  38 U.S.C.A. § 5108 (West 1991).  The 
Board's first determination must be whether new and material 
evidence has been presented to reopen the claim.  If new and 
material evidence has not been submitted, further 
consideration is precluded.  See Barnett v. Brown, No. 95-
7058 (U.S. Ct. App. Fed. Cir. May 6, 1996).  The holdings of 
Winters, Elkins and Hodge do not affect the holding of 
Barnett.  

The evidence considered by the Board at the time of its June 
1973 denial included the appellant's contentions, service 
medical records, a March 1957 VA examination, statements from 
Drs. Gaynor, Ariola, and Guarino, and a letter regarding 
denial of total disability income insurance.  A description 
of the evidence before the Board at the time of that denial 
is as follows:

The appellant claimed that his back disability resulted from 
an injury he suffered in service.

The appellant reported being pinned between the trail and a 
tire on a howitzer on November 20, 1955.  On that date a 
contusion of the lumbar spine was diagnosed.  Associated X-
ray results were negative.  A later note in November 1955 
stated that the appellant had a 10-month history of low back 
pain prior to the field accident.  On examination there was 
no muscle spasm evident but he did have limitation of motion 
on flexion and extension of the lumbar spine.  All other 
tests were negative.  A mild low back strain was diagnosed.  
Back sprain was diagnosed in December 1955.  X-rays were 
negative.

Records between April 1956 and June 1956 document complaints 
of back pain.  No pathology was identified.  X-rays of the 
lumbar spine were negative.  An April 30, 1956 note stated 
that the appellant had made innumerable visits to the 
outpatient department, each unauthorized.  He had been 
examined 1 month prior for a back complaint and no pathology 
was found.  The examiner suggested that the symptoms were 
psychogenic and the appellant was again told to coordinate 
his care through his own dispensary.  The appellant continued 
to come to the clinic without an appointment.  The writer 
suspected that the appellant had removed a note from his file 
concerning his back and suggesting psychiatric consultation.  
When confronted that day the appellant left without being 
examined.  The appellant was noted to be pestering staff.  A 
consultation report in August 1956 found no sure results on 
examination and heat treatments were recommended.  Notes from 
September 1956 indicated a complaint of chronic backache 
since January 1955.  Another note indicated a complaint of 
constant back pain that began with the November 1955 howitzer 
accident and was then getting worse.  X-ray was negative for 
pathology.  

A September 1956 X-ray of the lumbosacral spine demonstrated 
no evidence of pathology.  A consultation report dated 
October 15, 1956 indicated that the appellant reported an 
injury 1 year prior in the field.  For the past 3 weeks he 
had felt pain in his back again without trauma.  Examination 
revealed muscle spasms bilaterally to the lumbar spine at the 
level of L4-L5.  There was point tenderness over this area 
without radiation into the legs.  X-ray showed no evidence of 
spondylolisthesis however there was evidence of herniated 
nucleus pulposus.  An October 1956 X-ray that is of record 
was negative.  An October 1956 report of physical profile 
listed conditions of slipped disc, central- low back pain.  
The condition was considered to be temporary.

The appellant was admitted to the hospital for a period of 
observation from October 20-26, 1956.  A psychiatric report 
indicated that the psychiatrist had examined the appellant on 
3 occasions in the past year.  His emotional status had not 
appreciably changed during that time.  He was to be 
considered for administrative discharge.  The diagnosis was a 
chronic, moderate passive-aggressive reaction, not in line of 
duty and existing prior to service.  A mental status 
examination conducted by a different examiner found the 
appellant to be an evasive and elusive historian who 
manipulated the facts to put himself in the best possible 
light only to suggest some other reason when the one given 
was challenged as inadequate.  The examiner had been unable 
to confirm parts of the record, and stated he knew of no way 
to determine how far from the truth this man strayed in 
telling about his story without cross-checking.  The examiner 
indicated that one should be suspicious from the mental 
examination.  His back condition had obtained an inordinate 
amount of medical attention without benefit, and the examiner 
recommended fewer medical visits.  

Medical reports from that admission indicated no 
abnormalities of the lumbar spine noted on X-ray.  On a chest 
X-ray ordered that month, a provisional diagnosis of 
herniated nucleus pulposus was indicated, but then the 
results were normal.  Further clinical notes that month 
indicated review of the X-rays and observation resulting in 
no disease found.  The impression was a functional back 
complaint.  A note written at discharge stated that the 
appellant was using this for secondary gain and there was no 
organic disease of the back present.

Records from a Board proceeding conducted in November 1956 
concluded that the appellant did not possess the required 
degree of adaptability for military service.  His 
unsuitability was due to character and behavior disorders, 
apathy and disruptive reactions to acute or special stress.

A November 1956 separation examination found a normal spine 
and musculoskeletal system.  A mild passive dependency 
reaction was indicated.  A back contusion was noted from 
November 20, 1955. 

The March 1957 VA examination reported well-developed 
musculature and normal gait.  His spinal curves were 
physiological.  There was no spasm or deformity.  There was 
tenderness at the lumbosacral junction.  Motions in the 
lumbosacral spine were complete.  Back tests were not 
specific.  There was no sciatica or reflex change.  He was 
wearing a belt.  No gross stigmata were noted.  X-rays were 
negative.  An orthopedic note indicated that there was no 
(underlined twice) pathology of the lumbosacral spine at that 
time.  A neurological examination found no neurological 
disease.  There was a notation that the claims folder had 
been reviewed.

Dr. Gaynor's February 1972 letter indicated that the 
appellant reported a history of frequent exacerbation of low 
back derangement and right lower lumbar radicular syndrome 
with onset in service.  Despite some functional overlay and 
the absence of any overt neurological deficit of the lower 
extremities, his lumbar spine functional restrictions and 
spasm was of such extent as to require hospitalization for 
immediate treatment and evaluation.

Dr. Guarino wrote in March 1972 that he was treating the 
appellant for a low back derangement with a possible 
herniated slipped disc L5, S1 with secondary right sciatic 
neuritis.  His trunk motion was restricted in all directions.  
The injury was sustained while on maneuvers when he was 
crushed against an artillery piece and had become 
progressively worse since 1956.

Dr. Ariola's April 1972 letter stated that the appellant was 
under her care for exacerbation of symptoms of a low back 
injury with a slipped herniated disc sustained in service.  
There was functional restriction of the lumbar spine and 
spasm.

Evidence submitted or associated with the claims file in 
relation to service connection for a back disability since 
the June 1973 Board denial consisted of the following:

An undated later from the State of California Department of 
Insurance, Bureau of Fraudulent Claims requesting information 
and indicating that the appellant was currently under 
criminal investigation by that office and the office of the 
San Francisco District Attorney.

A November 1991 magnetic resonance imaging scan revealing 
bulging discs and disc space narrowing in the lumbar spine.

A May 1997 letter from Dr. Uy indicating that the appellant 
had been under his care since 1978 for a back injury in 
service.

An evaluation from Dr. Uy dated in September 1998.  There was 
a history of a back injury in service and a complaint of pain 
since the injury with progressive worsening.  The current 
diagnosis related to the back was severe low back pain, 
herniated slipped disc with right radiculopathy.

Travel Board testimony from December 1998.  The appellant 
testified that he injured his back in service when he was 
crushed against a piece of artillery.  He was treated and 
evaluated in service.  He has been in pain constantly since 
service and it was getting worse.  He has had surgery.  He 
was not getting money from the Social Security Administration 
or anywhere and any little bit would have helped.  He has 
trouble walking, has spasms and constant pain.  He has had 
some injuries since service but his back injury originally 
came from service.

A duplicate copy of the October 1956 physical profile report 
was submitted.

The Board's denial in 1973 was based on a finding that the 
inservice injury was acute and transitory and resolved 
without residuals.  There was evidence of an injury in 
service, a current back disability and statements by three 
private doctors in 1972 that the injury was sustained in 
service.  The Board conceded a current disability.  However, 
the doctor's opinions 17 years after the original date of the 
injury that the current back condition could be traced to the 
inservice injury could only be conjecture since examinations 
and X-rays taken immediately following the injury through 
separation were all negative.  If an organic disability could 
not be detected immediately following the injury nor in the 
approximately 13 months through the conclusion of service, 
the Board did not consider it reasonable to believe that 
residuals of the injury had just become manifest.

In sum, the Board reviewed the opinions of private examiners 
who entered opinions based upon statements provided by the 
appellant.  There was no indication that the examiners had 
personal knowledge of inservice events or that they had 
reviewed any inservice or immediate post-service evidence.  
The Board concluded that the inservice and immediate post-
service records were more probative than remote medical 
opinions based upon history provided by an unreliable 
historian.  The nexus provided by the private examiners was 
rejected based upon all the evidence of record.  At the time 
of the June 1973 denial, there was competent evidence of 
post-service lumbar disc disease, any additional evidence 
regarding the extent of his current disability was merely 
cumulative.  As stated above, the Board denied service 
connection for a back condition because the appellant had not 
shown that a chronic back disability was present in service 
and that there was no valid nexus between a current back 
disability and service in light of the service medical 
records.  The decision of the Board was consistent with 
38 C.F.R. § 3.157(b)(2) (1972)

Dr. Uy's statement in September 1998 is no different from the 
statements of the other private doctors in 1972, and is more 
than two additional decades removed from them.  This evidence 
is cumulative of the earlier opinions.  A medical opinion 
based on a previously rejected factual predicate is of no 
probative value.  Turner v. Brown, 6 Vet. App. 256, 258 
(1994).  The letter that indicated the appellant was under 
criminal investigation for insurance fraud is not new and 
material since it does not bear directly on the issue of 
service incurrence and continuity of symptomatology after 
service.  It does tend to confirm the inservice notations 
that the appellant was manipulative or may have engaged in 
improper actions which raised the suspicions of examiners.  

Unless the Court reverses the prior decision of Turner, it 
remains valid case law and we follow it.  The facts and 
opinions added since the prior decision is of deminimus 
value. The Board is faced with an additional medical opinion 
based on previously rejected medical opinion.  It is not new 
and material.  Similarly, the testimony is cumulative.  
Therefore, it is not new and material.

The evidence submitted in support of the petition does not 
meet the standard for new and material evidence elaborated in 
Elkins, Winters, Hodge or in 38 C.F.R. § 3.156.  For that 
matter, it would not have met the earlier standard elaborated 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  As 
recently as in Anglin v. West, No. 99-7019 (Fed. Cir. Feb. 
15, 2000), the Federal Circuit Court held that while a 
portion of the Colvin test was overruled in Hodge, the 
conception of new evidence as embodied in the first prong of 
the test is acceptable.  In other words, Hodge overruled the 
third prong of the Colvin test, requiring that evidence must 
be likely to affect the outcome of a case in order to be 
material, but left the remainder of the Colvin test intact.  
Hodge makes clear that the paramount concern in evaluating 
any judicial test for new and material evidence is its 
consistency with the regulation.  According to the plain 
language of that regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  

When addressed previously, the Board had the right and was 
obliged to review and assess the evidence of record in its 
prior 1973 decision and the evidence submitted in support of 
the decision.  The Board's decision was completely supported 
and within its fact-finding authority in 1973 to determine 
that no back pathology or chronic back disability was 
identified in service in spite of numerous complaints of back 
pain, that the appellant was using the system for secondary 
gain, and that his spine was normal at the time of separation 
in November 1956.  The post-service medical opinions were 
noted and the opinions rejected based on all the evidence of 
record.  The evidence submitted in support of this petition 
to reopen the claim is cumulative of the prior evidence and 
is not new and material.  

The appellant's statements in testimony that he injured his 
back in service were of record at the time of the prior 
denial and are simply cumulative evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  This recounting is not 
new.  Godwin v. Derwinski, 1 Vet. App. 419, 424-425 (1991).  
To the extent that the appellant contends that disc disease 
was incurred in service, such statements, being in effect lay 
speculation on medical issues involving the etiology of a 
disability, are incompetent.  Lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. 
West, 11 Vet. App. 374(1998).  Furthermore, after having the 
opportunity to observe the appellant during his testimony 
before the undersigned and having reviewed his testimony 
again, the Board finds that the appellant's testimony is not 
credible.  His veracity was questioned in service, on 
repeated occasions in service no pathology was found in 
relation to his complaints, and there is evidence that he was 
under investigation for insurance fraud.  Therefore, the 
testimony the appellant has submitted in support of his claim 
is not new and material.

Since new and material evidence has not been presented to 
reopen the claim the Board need not address the issue of 
whether the claim for service connection was well grounded or 
whether the duty to assist was met.  The Board notes that 
although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in February 1998 which provided the law and 
regulations pertaining to new and material evidence.  In this 
respect, it is not shown that the appellant has put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could reopen his claim on the 
basis of new and material evidence, notwithstanding the fact 
that he has been provided opportunities to do the same.  The 
hearing testimony also reflects that the Board Member 
explored the possibility of additional evidence.  Therefore, 
the Board complied with 38 C.F.R. § 3.103 (1999).  
Regardless, in a February letter, the attorney noted that the 
veteran did not want to submit any additional matters at the 
BVA level. 

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule. 38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

The petition to reopen the claims for service connection for 
a back disability is denied. 


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

- 12 -



- 1 -


